       Case 1-18-46982-cec             Doc 22      Filed 02/21/19   Entered 02/21/19 14:51:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                        Chapter 13
Michaelle L. Aquino,
                                                                        Case No. 18-46982-CEC
                           Debtor(s).
------------------------------------------------------------x

        ORDER TO SHOW CAUSE WHY DEBTOR’S COUNSEL SHOULD NOT BE
       SANCTIONED FOR FAILURE TO PROVIDE ADEQUATE REPRESENTATION
                             TO THE DEBTOR

        WHEREAS, on December 4, 2018, Michaelle L. Aquino filed a voluntary petition for
relief under Chapter 13 of the Bankruptcy Code; and

        WHEREAS, the Debtor is represented by Michael A. King (“Debtor’s Counsel”); and

       WHEREAS, the Debtor’s filings were deficient in that they did not include various
information required pursuant to Section 521(a)(1) (the “Section 521(a)(1) Information”); and

        WHEREAS, notices of the deficient filing were sent to the Debtor and Debtor’s Counsel;
and

       WHEREAS, a case “shall be automatically dismissed” pursuant to Section 521(i)(1) if
the Section 521(a)(1) Information is not filed within 45 days of the filing of the petition, unless
the debtor, within 45 days of filing the petition, requests an extension of time to file such
information pursuant to Section 521(i)(3); and

        WHEREAS, the Debtor did not timely file the Section 521(a)(1) Information or timely
request an extension of time to do so; and

        WHEREAS, on January 18, 2019, the Chapter 13 Trustee filed a motion (the “Trustee’s
Motion”) to dismiss the above-captioned case, and for sanctions against Debtor’s Counsel for
misconduct pursuant to Rule 9011 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”) for the failure of Debtor’s Counsel to appear at the initial 341 meeting of
creditors held on January 16, 2019 and failure to comply with 11 U.S.C. § 329 and Bankruptcy
Rule 2016(b) (Official Form 2030); and

       WHEREAS, on February 7, 2019 a hearing was held on the Trustee’s Motion, at which
there was no appearance by Debtor’s Counsel, and the Trustee was directed to submit an order
dismissing the Debtor’s bankruptcy case and retaining jurisdiction to hear and determine the
imposition of sanctions, if any, against the Debtor’s Counsel; and

        NOW, THEREFORE, IT IS



                                                         1
     Case 1-18-46982-cec        Doc 22    Filed 02/21/19    Entered 02/21/19 14:51:14




       ORDERED, that the Debtor’s Counsel shall appear on March 7, 2019 at 2:00 p.m. in
Courtroom 3529 at the United States Bankruptcy Court for the Eastern District of New York,
271-C Cadman Plaza East, Brooklyn, NY 11201, and show cause why the Debtor’s Counsel
should not be sanctioned pursuant to 11 U.S.C. § 105(a) and Bankruptcy Rule 2017 for failure to
provide adequate representation to the Debtors, and why the Court should not suspend his
CM/ECF user account; and it is further

       ORDERED, that failure to comply with this order shall be additional grounds for
sanctions.




                                                            ____________________________
 Dated: Brooklyn, New York                                          Carla E. Craig
        February 21, 2019                                   United States Bankruptcy Judge


                                               2
